DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 5/23/22 are hereby entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-12 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1 and 7, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] non-invasive control method […] the method comprising:
transplanting a model […], designed in relation to learning and inference of a user, into [an algorithm],
training […] a behavior of the user for knowledge data […]; and
controlling […] task variables related to the learning and inference of the user for the knowledge data based on a learning mechanism of the user derived based on the trained behavior of the user,
wherein the behavior of the user is trained based on an objective function…neural signal level.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a processor, employing fMRI to capture data, employing artificial intelligence, embodying Applicant’s abstract idea in software code, and/or executing that code on a generic computer, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a processor, employing fMRI to capture data, employing artificial intelligence, embodying Applicant’s abstract idea in software code, and/or executing that code on a generic computer, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., p62-64 in Applicant’s (published) specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20200060603 A1 by Bower et al (“Bower”), in view of PGPUB US 20060210955 A1 by Skoglund et al (“Skoglund”).
In regard to Claims 1 and 7, Bower teaches a non-invasive control method performed by a non-invasive control system…comprising:
(see, e.g., F13 in regard to “processor”);
transplanting…a model…artificial intelligence;
(see, e.g., p40-41);
training…a behavior of the user…reinforcement learning agent3;
	 (see, e.g., F12A);
controlling…task variables…based on the trained behavior of the user; and
(see, e.g., p252-256 and 297 regarding adapting the tasks and/or interference (“task variables”) in successive sessions based on the individual’s performance (“based on the trained behavior of the user”)

wherein the behavior of the user is trained based on an objective function that is configured based on […] the brain of the user…neural signal level.
(see, e.g., p252 in regard to training the individual based on a calculated performance metric (“objective function”); see, e.g., p287 in regard to “configured based on…neural signal level);
Furthermore, while Bower teaches a method of computerized training for persons with cognitive decline, including issues with memory (see, e.g., p2) it may not teach the remaining claimed limitations, however, in an analogous reference, Skoglund teaches a method of computerized training for improving a person’s working memory, including training involving the person’s basal ganglia (see, e.g., p38);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to incorporated the teaching of Skoglund into the method otherwise taught by Bower, by including training that affects the basal ganglia of the individual, so as to better train the working memory.

In regard to Claims 2 and 8, Bower teaches these limitations.  See, e.g., p252-256 and 297;
In regard to Claims 3 and 9, Bower teaches these limitations.  See, e.g., p40 in regard to predictive model.
In regard to Claims 4 and 10, Bower teaches these limitations.  See, e.g., p281-287 in regard to various tasks (“knowledge content”).
In regard to Claims 5 and 11, Bower teaches these limitations.  See, e.g., p287.
In regard to Claims 6 and 12, Bower teaches these limitations.  See, e.g., p281-287.

Response to Arguments
	Applicant argues on page 9 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    278
    689
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant claims collecting data (e.g., regarding the learning and inference of a user), analyzing that data (e.g., transplanting a model and controlling task variables based on the learning and inference of the user), and providing outputs based on that analysis (e.g., training a behavior of the user) and claims directed to such subject matter have been held by the CAFC to be patent ineligible as a mental process in decisions such as, e.g., Electric Power Group and University of Florida Research.  Furthermore, Applicant’s claims are likewise directed to a computerized method of training a human subject and claims directed to such subject matter have been held by the CAFC to be patent ineligible in decisions such as In re Noble Systems Corporation (non-precedential).  For these reasons, the rejections made under 101 are maintained.

	Applicant argues on page 10 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    306
    694
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  Examples provided by the Office are not precedential legal authority and need not be followed by the Examiner.  Furthermore, Applicant does not claim a method of training a neural network but, instead, claims employing AI to train a human subject.  Furthermore, merely employing a generic, well-known, and conventional software technique such as AI does not necessarily render patent eligible subject matter.  In this regard see, e.g., the CAFC’s decision in Cxloyalty v. Maritz Holdings, slip. op., at page 16 in regard to employing generic, well-known, and conventional software components such as a GUI and/or an API.  See also, e.g., the CAFC’s decision in In re: Board of Trustees on the Leland Stanford Junior University in regard to employing mathematical/statistical techniques such as Hidden Markov Models (a form of AI) not rendering patent eligible subject matter.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of those rejections, which were necessitated by Applicant’s amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715